Exhibit 99.1 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview In the first quarter of 2009, we made certain changes to the structure of our internal organization.These changes primarily consisted of making our skilled nursing rehabilitation services division responsible for oversight of our businesses that provide resident-centered management consulting services and staffing services for therapists and nurses.Following these structural changes, we now operate in the following three business segments, which are managed separately based on fundamental differences in operations: program management services, hospitals and healthcare management consulting.Program management services include hospital rehabilitation services (including inpatient acute and subacute rehabilitation and outpatient therapy programs) and skilled nursing rehabilitation services (including contract therapy in skilled nursing facilities, resident-centered management consulting services and staffing services for therapists and nurses).Our hospitals segment owns and operates six inpatient rehabilitation hospitals and five long-term acute care hospitals (LTACHs).The healthcare management consulting segment consists of our Phase 2 Consulting business. Explanatory Note The financial information contained in Item 7 has been derived from our revised consolidated financial statements and reflects (i) the restatement of our segment information to reflect the operational oversight changes as noted above and (ii) the retrospective application of Statement of Financial Accounting Standards No. 160, “Noncontrolling Interests in Consolidated Financial Statements.”These reclassifications are discussed further in Notes 19 and 23 to the revised consolidated financial statements contained in Item
